Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered January 24, 2002, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a second felony offender, to consecutive terms of 9 to 18 years, unanimously affirmed.
The court properly exercised its discretion in permitting the prosecutor to argue that the similarities between the two robberies warranted an inference that they were committed by the same person, so that the evidence as to each robbery tended to prove the other. The pattern was sufficiently distinctive so as to *282be probative of defendant’s identity (see People v Beam, 57 NY2d 241, 253 [1982]).
We perceive no basis for reducing the sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Saxe, Lerner, Marlow and Gonzalez, JJ.